774 F.2d 565
UNITED STATES of America, Appellee,v.Joseph A. NAVARO, Defendant-Appellant.
No. 235, Docket 85-1182.
United States Court of Appeals,Second Circuit.
Submitted Oct. 1, 1985.Decided Oct. 2, 1985.

Mark P. Hutchison, Elmira, N.Y., for defendant-appellant.
Jonathan W. Feldman, Asst. U.S. Atty., W.D.N.Y., Rochester, N.Y.  (Salvatore R. Martoche, U.S. Atty., W.D.N.Y., Buffalo, N.Y., of counsel), for appellee.
Before LUMBARD, MANSFIELD and WINTER, Circuit Judges.
PER CURIAM:


1
The sole issue raised on appeal is a claim that the district judge erred when he did not make findings of fact with regard to alleged inaccuracies in the presentence report.  However, the district judge explicitly stated that he "did not consider [the] alleged inaccuracies" in his determination of the sentence to be imposed.  He thus fully complied with the requirements of Rule 32(c)(3)(D)(ii) of the Federal Rules of Criminal Procedure and was not otherwise required to make findings with regard to the alleged inaccuracies.   United States v. Ibarra, 737 F.2d 825, 827 (9th Cir.1984).


2
Affirmed.